             Case 2:19-cv-01902-JLR Document 13-1 Filed 01/07/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                             WESTERN DISTRICT OF WASHINGTON
 8
     ERIC YOUNG and ADAM KURTZ, on behalf of
 9   themselves and all others similarly situated,            [PROPOSED]
                                                              ORDER GRANTING DISMISSAL
10
                                  Plaintiffs,                 WITHOUT PREJUDICE
11
            v.
12                                                          Case No. 2:19-cv-01902 (JLR)
     iFINEX INC.; BFXNA INC.; BFXWW INC.;
13
     TETHER HOLDINGS LIMITED; TETHER
14   LIMITED; DIGFINEX INC.; TETHER
     OPERATIONS LIMITED; TETHER
15   INTERNATIONAL LIMITED; AND JOHN
16   DOES 1-50,

17                                Defendants.
18
19
20
            The Court having considered the Notice of Voluntary Dismissal Without Prejudice filed
21
22   by Eric Young and Adam Kurtz, it is hereby ORDERED that all the claims set forth in the

23   Complaint shall be dismissed against all Defendants without prejudice.
24
25
     Dated this ___ day of January 2020.
26                                                      __________________________
                                                        The Honorable James L. Robart
27
28


     [PROPOSED] ORDER GRANTING
     DISMISSAL WITHOUT PREJUDICE - 1
